 


109 HRES 146 IH: Expressing support for prayer at school board meetings.
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 146 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Jindal (for himself and Mr. Boustany) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Expressing support for prayer at school board meetings. 
  
Whereas the freedom to practice religion and to express religious thought is acknowledged to be a fundamental and unalienable right belonging to all individuals; 
Whereas the United States was founded on the principle of freedom of religion and not freedom from religion; 
Whereas the framers intended that the First Amendment would prohibit the Federal Government from enacting any law which favors one religious denomination over another, not prohibit any mention of religion or reference to God in civic dialog; 
Whereas in 1983, the United States Supreme Court held in Marsh v. Chambers that the practice of opening legislative sessions with prayer has become part of the fabric of our society and to invoke divine guidance on a public body entrusted with making the laws is not a violation of the Establishment Clause, but rather is simply a tolerable acknowledgment of beliefs widely held among the people of this Nation; 
Whereas voluntary prayer in elected bodies should not be limited to prayer in State legislatures and the Congress; 
Whereas the Tangipahoa School Board is a deliberative body of adults similar to a legislature in that it is elected by the people, acts in the public interest, and is open to the public for voluntary attendance; 
Whereas the Tangipahoa School Board enjoys a long-standing tradition of opening board meetings with voluntary prayer; and 
Whereas voluntary prayer by an elected body should be protected under law and encouraged in society because voluntary prayer has become a part of the fabric of our society, voluntary prayer acknowledges beliefs widely held among the people of this Nation, and the Supreme Court has held that it is not a violation of the Establishment Clause for a public body to invoke divine guidance: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes that prayer before school board meetings is a protected act in accordance with the fundamental principles upon which the Nation was founded; 
(2)strongly disapproves of a decision by the United States District Court for the Eastern District of Louisiana, which ruled against the Tangipahoa School Board opening its meetings with prayer; and 
(3)expresses support for the practice of prayer at the beginning of school board meetings. 
 
